Citation Nr: 1811666	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to November 1967.  The Veteran subsequently served in the United States Navy from March 1973 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2013, these matters were remanded for further development.  Since the Board's remand, a temporary evaluation of 100 percent was assigned effective October 20, 2016, based on surgical or other treatment necessitating convalescence.  In an October 2017 Decision Review Officer (DRO) decision, entitlement to service connection for a skin disability was granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

With regard to his claim of entitlement to service connection for a heart condition, a review of the Veteran's post-service treatment records show he has been receiving treatment for chest and heart-related problems since 1992.  In October 1992, a chest X-ray showed an interstitial pattern that was diagnosed as probable fibrosis.  More recent medical treatment was for atrial fibrillation, hypertension, pulmonary emboli, and congestive heart failure.

The Board further notes that while in service, the Veteran complained numerous times of chest pain.  These included a September 1977 complaint of sharp stabbing pain in his chest, at which time X-rays revealed an irregular 2.8 centimeter right lower lobe peripheral nodular infiltration with apparent central cavitation and probable air fluid level.  In October 1988, the Veteran complained of intermittent chest pain; he was assessed with unstable angina and was referred to another hospital.  The hospital completed an evaluation that included a stress test and echocardiogram that were all normal.  The Veteran was diagnosed with noncardiac chest pain.

In December 2013, the Board remanded the matter to afford the Veteran a VA examination for a medical nexus opinion concerning the nature and etiology of his heart problems-especially in terms of whether they are related to the chest pain that he had in service.  In September 2016, the Veteran was afforded another VA examination.  However, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a back disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

More specifically, the Veteran had four instances of "chest pain" in service between 1977 and 1988.  While all in-service cardiac testing was found to be normal, the pain was attributed to mid-back muscular strain, bronchial pneumonia, and "non-cardiac chest pain."  There was one instance of chest pain with no explanation given after testing.  The currently diagnosed heart disabilities, including atrial fibrillation, chronic obstructive pulmonary disease, transient ischemic attack, and pulmonary embolism did not arise until approximately 2008-20 years later.  However, the September 2016 VA examiner still did not answer the question of whether the in-service chest pain was an early indication of the later diagnosed heart disabilities.  Of the four in-service episodes, the Board notes that the 1985 (chest pain which has no explanation in his STRs) and the 1988 (non-cardiac chest pain) episodes could be early indications, which need to be addressed.

Further, as the Veteran's TDIU claim is reliant upon his service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the claim for service connection. Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, any action with respect to the TDIU claim must be deferred until the completion of the action requested with respect to the claim for service connection.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since April 2012 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by a different examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed heart condition.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs including the four instances of chest pain between 1977 and 1988 and more specifically the 1985 and 1988 complaints of chest pain, and the September 2016 VA examination report.  The examiner should then:

(a)  Provide a specific diagnosis for any current heart condition.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed heart condition originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

